Citation Nr: 1601580	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-32 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of colon cancer, to include symptoms of diarrhea, constipation, loss of bowel control and restricted diet.

2.  Entitlement to service connection for prostate cancer, to include as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for post-subcapsular cataracts, to include as a result of exposure to ionizing radiation.

4.  Entitlement to service connection for skin cancer as a result of exposure to ionizing radiation.

5. Entitlement to service connection for erectile dysfunction.

6. Entitlement to service connection for chronic fatigue syndrome.  

7. Entitlement to service connection for urinary frequency.

8.  Entitlement to service connection for a respiratory disorder, claimed as shortness of breath.

9.  Entitlement to service connection for insomnia.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to May 1946.

This matter is on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the appeal is currently with the RO in Phoenix, Arizona.    

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

While the Veteran has submitted a claim seeking service connection for "diet limitations," it is clear that he is not referring to a distinct disorder, but has characterized it as a residual of his service-connected colon cancer.  Such symptoms should be considered when evaluating the appropriate disability rating for his colon cancer, rather than a separate claim.  The issues have been recharacterized accordingly.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).

The issue of entitlement to service connection for skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 11, 2016, the residuals of the Veteran's colon cancer were characterized by a restricted diet, diarrhea, loose stools, and some fecal leakage; however, severe symptoms that are objectively observed by treating physicians have not been shown.  

2.  Effective from January 11, 2016, the residuals of the Veteran's colon cancer resulted in extensive leakage and fairly frequent involuntary bowel movements.

3.  The Veteran was exposed to ionizing radiation while serving in Nagasaki, Japan, from November 1945 to April 1946.

4.  The preponderance of the evidence is against the finding that prostate cancer and cataracts are related to exposure to ionizing radiation.

5.  Prostate cancer, cataracts, erectile dysfunction, chronic fatigue syndrome, urinary frequency, a respiratory disorder, and insomnia were not shown in service or for many years thereafter; and, the preponderance of the fails to establish that they are unrelated to service or a service connected disability.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent for residuals of colon cancer, to include symptoms of diarrhea, constipation, loss of bowel control and restricted diet, have not been met for the period prior to January 11, 2016.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.114, Diagnostic Codes (DC) 7329, 7332, 7343 (2015).

2. The criteria for an initial rating of 60 percent for residuals of colon cancer, to include symptoms of diarrhea, constipation, loss of bowel control and restricted diet, have been met for the period from January 11, 2016.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.114, Diagnostic Codes (DC) 7329, 7332, 7343 (2015).

3. The criteria for entitlement to service connection for prostate cancer, to include as a result of exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 (2015).

4. The criteria for entitlement to service connection for post subcapsular cataracts, to include as a result of exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 (2015).

5. The criteria for entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

6. The criteria for entitlement to service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

7. The criteria for entitlement to service connection for urinary frequency have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015). 

8. The criteria for entitlement to service connection for a respiratory disorder, claimed as shortness of breath, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

9. The criteria for entitlement to service connection for insomnia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted treatment records from a private facility as well as his own statements in support of his claim.  

A VA examination and opinion with respect to the issue on appeal was also obtained in August 2010, May 2011, and January 2016.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a June 2011 rating decision, the Veteran was granted service connection for colon cancer, effective from February 2010 (date of claim).  A 20 percent disability rating was assigned under 38 C.F.R. § 4.114, DCs 7343 & 7329 (2015) (addressing malignant neoplasms of the digestive system and resection of the large intestine).  Under DC 7343, a 100 percent disability rating is warranted beyond the discontinuance of any surgical, X-ray, antineoplastic chemotherapy or any other therapeutic treatment until a mandatory VA examination will be performed six months after the cessation of treatment.  The appropriate disability rating shall be applied based on the results of this examination.  

As an initial matter, a 100 percent disability rating under DC 7343 is not warranted, as the evidence reflects that the Veteran did not submit a claim for benefits until well after his cancer diagnosis and subsequent treatment.  He was initially diagnosed with adenocarcinoma of the colon in June 2004, and he underwent a low anterior resection of the colon only days thereafter.  A treatment note from September 2008 reflects that since his surgery, the Veteran "has done very well."  Indeed, by 2008, there is no evidence that the Veteran was receiving therapeutic treatment of any kind for colon symptoms.  While he did undergo subsequent colonoscopies, such examinations are exploratory in nature and are not therapeutic.  More importantly, another two years passed before he submitted a claim for benefits.  A 100 percent rating under DC 7343 is not for application.  

A 20 percent rating was assigned under DC 7329 based on the finding that the Veteran experienced "moderate" symptoms of having a resection for the large intestine. In order to warrant a rating in excess of 20 percent under DC 7329 (which the Board agrees is the most applicable diagnostic code), the evidence must show "severe" symptoms that are objectively supported by examination findings.  Such has not been demonstrated.

Here, at a VA examination in August 2010, the Veteran stated that he has undergone routine follow-up examinations since his surgery in 2006, but no abnormalities have been observed.  He denied any weight gain or vomiting, and he denied any abdominal pain or distress.  However, he did state that he experienced some fecal leakage and diarrhea.  According to his statements on other occasions, he also has dietary restrictions.  A perirectal examination was unremarkable for any fistulae or hemorrhoids, and his stool hemoccult was negative.  The VA examiner also stated in May 2011 that the Veteran's symptoms of fecal urgency, tenesmus and fecal leakage are a "common problem that can occur after colon resections." 

The Veteran was examined again on January 11, 2016.  At that time, he reported fecal urgency, fecal incontinence and occasional explosive episodes of diarrhea resulting in social embarrassment.  As a result he now wears absorbent diapers both day and night and changes the diapers about twice during the day. He has rare constipation associated with the medication for the diarrhea.  The Veteran has some dietary restrictions related to the surgery. He has increased diarrhea with spicy food, chocolate and nuts but there are no additional restrictions.  Eating these foods requires increased use of his medication and resulting in some increased diarrhea.  While he endorsed some loss of energy over the past 10 years, the Veteran stated that he remains active.  Such symptoms were noted as to being in proportion to his age.  As cancer is not active, the examiner noted that the loss of energy could not be attributed to his cancer or surgery.

Based on the above, for period prior to January 11, 2016, the Board does not find the symptoms/residuals of the Veteran's colon cancer to be severe, as contemplated by the diagnostic code.  Indeed, the evidence overall paints the Veteran as in exceptionally good physical health despite his advanced age.  He remains active, and with, as was noted in August 2006 "excellent activity tolerance."  A rating in excess of 20 percent is not warranted for the period in question.   

As the Veteran's symptoms include fecal leakage, consideration has been given as to whether a higher rating could be assigned under DC 7332, which evaluates impairment from sphincter control of the rectum and anus.  Pursuant to DC 7332, a 20 percent rating is warranted for constant slight or occasional moderate leakage.  A 30 percent rating is assigned with occasional involuntary bowel movements necessitating the use of a pad.  A 60 percent is assigned when there is extensive leakage and fairly frequent involuntary bowel movements.

The criteria to support the assignment of a 30 percent rating under DC 7332 were not demonstrated for the period prior to January 11, 2016.  The Veteran has some fecal leakage.  However, there was no evidence (medical or lay) that he experiences involuntary bowel movements that require his need for a pad.  Furthermore, the presently assigned 20 percent rating under DC 7329 specifically contemplates moderate symptoms, which would include the leakage that the Veteran experienced.  

However, as indicated in the report of the January 11, 2016, VA examination, the Veteran now experiences fecal urgency, fecal leakage, and bouts of explosive diarrhea that requires his use of absorbent diapers both day and night.  His symptoms are so severe that he needs to change his diapers twice a day.  Such meets the requirements of a 60 percent rating under DC 7332.  There is no indication that the Veteran suffers from a complete loss of sphincter control to warrant a 100 percent rating under that Code.  The 60 percent rating is also higher than the maximum rating that could be assigned under DC 7329, which contemplates the severe symptoms that the Veteran now experiences.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his colon cancer residuals are worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his colon cancer residuals according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's colon cancer residuals has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these residuals are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, given the nonspecific rating criteria set forth in DC 7329 (which only contemplates symptoms that are "mild," "moderate," and "severe"), it is substantially impossible that there are symptoms that are outside consideration.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Service Connection

The Veteran is claiming entitlement to service connection for a number of disorders, to include erectile dysfunction, chronic fatigue syndrome, urinary frequency, a respiratory disorder, and insomnia.  His primary claims are related to prostate cancer and bilateral cataracts, both of which he asserts are due to ionizing radiation exposure incurred while stationed in Nagasaki, Japan, from November 1945 to April 1946. 

Establishing service connection for a disorder on the basis of exposure to ionizing radiation during service can be shown in two different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer.  Under this section, a "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki following World War II, or presence at other certain specified sites.  38 C.F.R. § 3.309(d)(3) (2015).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) (2015) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4) (2015).  When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c) (2015).

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary for Health.  38 C.F.R. §§ 3.311(b), (c)(1) (2015).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is 'no reasonable possibility' that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1) (2015).

The Veteran's service personnel records corroborate his statements that he was stationed in Nagasaki, Japan, during the requisite time period (August 6, 1945 to July 1, 1946).  38 C.F.R. § 3.309(d)(3)(ii)(B) (2015).  He is a "radiation-exposed veteran" for purposes of 38 C.F.R. § 3.309(d).  However, service connection is not warranted on a presumptive basis, as neither cataracts nor prostate cancer is one of the specific diseases listed in 38 C.F.R. § 3.309(d).

Service connection on a presumptive basis having not been established, the Board next considers whether service connection is warranted as a radiogenic disease under 38 C.F.R. § 3.311 (2015).  Both cataracts and prostate cancer may be considered radiogenic diseases for purposes of this section.  38 C.F.R. § 3.311(b)(2) (2015).  Thus, the salient question is whether it is at least as likely as not that the Veteran's cataracts or prostate cancer are attributable to the amount of exposure he received while stationed in Japan. 

In accordance with the procedures set forth in 3.311(c), the Veteran's exposure history was sent to the Under Secretary for Benefits and, after receiving advisory opinions from the Under Secretary for Health regarding both disorders, concluded that it was unlikely that either was related to such exposure.  

Regarding the Veteran's prostate cancer, the Under Secretary for Benefits observed in a January 2011 letter that the Veteran's maximum exposure while serving in Nagasaki, based on figures provided by the Defense Threat Reduction Agency (DTRA) was a gamma dose of .176 rem, an internal committed alpha particle dose of .096 and an internal committed beta particle dose of .041 mrem.  According to the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH), the probability that this level of exposure caused the Veteran's prostate cancer was only 0.44%.  

As for the Veteran's cataracts, the Under Secretary for Benefits observed in an April 2011 letter that the DTRA-estimated maximum total gamma dose was only .176 rem, and the highest achievable beta particle dose to the lens of the eye was only .358 rem.  By contrast, according to a study performed on workers involved in the clean-up of the Chernobyl Nuclear Facility in Ukraine, the amount of exposure required in order to cause cataracts was, at lowest, 19 rem, and over 50 times the exposure the Veteran received.  

In view of the reports provided by the Under Secretary for Benefits, the Board also determines that it is unlikely that either the Veteran's cataracts or prostate cancer is related to the ionizing radiation exposure he incurred while stationed in Nagasaki, Japan, from 1945-1946.  The Veteran has not presented any evidence that may rebut the Under Secretary's conclusions.  

Next, although it has been the Veteran's primary assertion that his prostate cancer and cataracts are attributable to his ionizing radiation exposure, he is nevertheless not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Cancer (malignant tumors) is one of the disorders listed under 38 C.F.R. § 3.309(a).  However, there is no evidence (lay or medical) suggesting that his cancer arose within one year of his service discharge.  It was actually diagnosed approximately 60 years later.  There is also no evidence that the symptoms of the prostate cancer started in service and continued.  Application of 38 C.F.R. § 3.303(b) is thereby not warranted.

Turning to the theory of direct service connection, the Board determines that service connection is not warranted, for any of the disorders on appeal.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to erectile dysfunction, chronic fatigue syndrome, urinary frequency, a respiratory disorder, insomnia, prostate cancer, or cataracts while in service.  Significantly, the Veteran's separation physical examination in May 1946 fails to document any complaints of or observed symptoms related to any of these disorders.    

In fact, the post-service evidence does not reflect symptoms related to any of these disorders for many years after the Veteran left active duty service.  The first indication of any of these disorders was not until prostate cancer was initially diagnosed in February 2009, which is over 60 years after left active duty.  Even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment weighs against the Veteran's claim that any of these disorders is related to service.  Indeed, the Veteran has never asserted that any of these disorders has existed continuously since service.

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  
The evidence of record does not indicate a relationship between any of the disorders on appeal and active duty service, nor has any treating physician opined that any of these disorders is related to active duty. 

Consideration has been given to the Veteran's statements that relate his claimed disorders to his active service, to include exposure to ionizing radiation.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Veteran is not competent to provide testimony regarding the etiology of erectile dysfunction, chronic fatigue syndrome, urinary frequency, a respiratory disorder, or insomnia.  See Jandreau, 492 F.3d at 1377, n.4.  Because these disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  The unsubstantiated statements regarding the claimed etiology of the Veteran's claimed disorders are found to lack competency.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  There is no competent evidence to support the award of service connection under this theory.  No correlation has been made between any respiratory disorder, sleep disorder, prostate cancer, and/or cataracts and the Veteran's service connected colon cancer.  Indeed, to the extent that the Veteran experiences chronic fatigue, as opposed to chronic fatigue syndrome, the VA examiner stated that the fatigue is the natural result of the Veteran's advanced age as opposed to being related to his colon cancer or the residuals related thereto.  Further, while the Veteran's erectile dysfunction and urinary problems may be the result of his prostate cancer, which are common occurrences, service connection for prostate cancer has been denied.  Such would negate a theory of secondary service connection (erectile dysfunction and urinary problems due to prostate cancer) as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  The appeal is denied.


ORDER

An initial rating in excess of 20 percent for residuals of colon cancer, to include symptoms of diarrhea, constipation, loss of bowel control and restricted diet, is denied for the period prior to January 11, 2016.

An initial rating of 60 percent for residuals of colon cancer, to include symptoms of diarrhea, constipation, loss of bowel control and restricted diet, is granted for the period from January 11, 2016.

Service connection for prostate cancer, to include as a result of exposure to ionizing radiation, is denied.

Service connection for post subcapsular cataracts, to include as a result of exposure to ionizing radiation, is denied.

Service connection for erectile dysfunction is denied.

Service connection for chronic fatigue syndrome is denied.  

Service connection for urinary frequency is denied. 

Service connection for a respiratory disorder, claimed as shortness of breath, is denied.

Service connection for insomnia is denied.  


REMAND

Regarding the Veteran's skin cancer claim, the Board determines that additional development is required before this claim may be adjudicated.  

Specifically, according to a June 2011 rating decision and a September 2012 statement of the case, the Veteran's claim for skin cancer was denied on the basis that there were no pathology reports or any other medical evidence confirming a diagnosis of skin cancer.  However, a list of identified medical disorders from the VA Medical Center (VAMC) in Tucson, Arizona, included a diagnosis of basal cell carcinoma from a Dr. S.C.  While there is a written notation from this "problem list" that no additional records were able to be found regarding basal cell carcinomas, it is unclear whether his VA treatment records were obtained from all treatment centers.  This is especially pertinent in this case, as the Veteran evidently also receives VA treatment from the VAMC in Madison, Wisconsin.  Therefore, there should be confirmation that any records pertaining to his skin cancer be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

In any event, in an August 2010 statement, the Veteran asserted that he was diagnosed with basal cell carcinoma on the ears at an examination in January 2010, and the "problem list" corroborates that this did indeed occur.  While there is no information regarding his treatment, this evidence is sufficient enough to refer the claim to the Under Secretary for Benefits for an opinion as to whether this disorder is attributable to ionizing radiation exposure, pursuant to 38 C.F.R. § 3.311(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all treatment records from the VA Medical Centers in Tucson, Arizona, and Madison, Wisconsin, since 2010, as well as from any VA facility from which the Veteran has received treatment.  The RO should specifically search for dermatology records from Dr. S.C. at the VAMC in Tucson, Arizona.  

If the Veteran has received additional private treatment related to his skin cancer, he should be afforded an appropriate opportunity to submit them. 

2.  Forward the Veteran's information regarding his service in Nagasaki, Japan, from 1945-1946 to the 
Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(b), (c).

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to service connection for skin cancer, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


